January 24, 2013




                                JUDGMENT

                The Fourteenth Court of Appeals
                ATRIUM MEDICAL CENTER, L.P., Appellant

NO. 14-12-00364-CV                        V.

              LANGE MECHANICAL SERVICES, L.P., Appellee
                  ________________________________



      This cause, an appeal from the judgment in favor of appellee, Lange
Mechanical Services, L.P., signed November 30, 2011, was heard on the transcript
of the record. We have inspected the record and find error in the judgment. We
therefore order the judgment of the court below REVERSED and REMAND the
cause for proceedings in accordance with the court’s opinion.

      We order appellee, Lange Mechanical Services, L.P., to pay all costs
incurred in this appeal. We further order this decision certified below for
observance.